Jackson, J.
The petitioner in this original action for a writ of mandate to compel the Criminal Court of Lake County, George Krstovich, Special Judge, to grant petitioner his release on bond while an appeal from the denial of a writ of error coram nobis is pending, has since dismissed the appeal.
Therefore, the question concerning this writ of mandate is now moot, and the alternative writ heretofore granted is dissolved and the permanent writ is denied.
Landis, C. J., Achor, Arterburn and Bobbitt, JJ., concur.
Note. — Reported in 175 N. E. 2d 418.